Laweence, Judge:
Presented by the appeals for reappraisement enumerated in schedule “A,” attached to and made part of the *496decision herein, is the question of the proper dutiable value of certain 50- to 55-gallon steel drums imported from England, filled with duty-free cod-liver oil.
It has been stipulated and agreed by the parties hereto that the market value or price at the time of exportation of the involved drums to the United States, at which such or similar drums were freely offered for sale for home consumption to all purchasers in the principal markets of England, in the usual wholesale quantities and in the ordinary course of trade, including the cost of containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was 10 English shillings per drum. The parties further agreed that there was no higher export value for such or similar drums at the time of exportation thereof.
Upon the agreed facts of record, I find and hold that foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938 (19 U. S. C. § 1402 (c)), is the proper basis for determining the value of the steel drums in controversy, and that such value is 10.English shillings per drum.
Judgment will be entered accordingly.